Citation Nr: 0945832	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1953 to September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), in which the benefits sought on 
appeal were denied. 

In May 2009, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge (VLJ).  A copy of the transcript has been associated 
with the claim folder.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran maintains that service connection for bilateral 
hearing loss and tinnitus is warranted.  As explained in 
further detail below, the Board finds that the additional 
development-to include in particular a VA examination-is 
necessary prior to the adjudication of the Veteran's claim.  

Specifically, the Veteran attributes his claimed hearing loss 
and tinnitus to injury caused by exposure to extreme noise 
levels when he detonated ammunition as part of his military 
duties as a munitions specialist.  The Veteran has credibly 
testified that he was a member of a team that was responsible 
for detonating large bombs (500 to 1000 pounds) on the 
beaches near where he was stationed in Korea.  A review of 
the Veteran's DD 214 shows that his Military Occupation 
Specialty (MOS) was a munition specialist.  Thus, the Board 
concedes that the Veteran was exposed to extreme noise during 
service.  

The Board acknowledges that the Veteran has already been 
afforded a VA examination in May 2007.  The VA examiner, 
however, did not provide an adequate medical opinion upon 
which the Veteran's claims could be adjudicated.  In 
particular, the VA examiner found that, because the Veteran's 
service treatment records were not available, he could not 
render a medical opinion with resorting to mere speculation.  
However, the examiner failed to provide any medical statement 
on whether the Veteran's current hearing loss and tinnitus 
were consistent with his military service. 

Additionally, the record contains a June 2006 private 
audiological evaluation report with audiometric findings from 
a hearing instrument specialist (HIS) at Tri-County Audiology 
and Hearing Aid Services.  Following the examination, the HIS 
concluded that the Veteran's "hearing loss is more than 
likely a direct result of his duties in the military 
service."  In particular, this medical specialist noted that 
the "hole in . . . [the Veteran's] right ear drum is from 
the concussion of the ammo going off" and that the 
"precipitous slope of bilateral hearing loss is from 
continuous exposure to loud sounds."  According to the HIS, 
"[t]he sensitivity to loud sounds is indicative of nerve 
trauma, along with . . . [the Veteran] not feeling well, and 
the balance being off and dizziness he had during his duties 
destroying the ammo."  

The HIS opinion, however, appears to only be based upon the 
Veteran's subjective history regarding his disabilities and 
not a full review of the claims folder.  In particular, the 
HIS fails to account for the medical findings in an October 
1986 VA examination report, in which it is noted that the 
Veteran had a ruptured right eardrum with infection in 
childhood and that at the 1986 evaluation the Veteran had 
discussed only some minimal hearing loss.  

Based on the foregoing, the Board finds that a new VA 
audiological examination is necessary to resolve the 
discrepancies found in the aforementioned medical opinions.  
As such, the RO/AMC should schedule the Veteran for a new VA 
audiological examination, by a different VA examiner (than 
the one who had conducted the May 2007 evaluation), to 
determine the nature and etiology of the Veteran's hearing 
loss and tinnitus.  In particular, the RO/AMC should instruct 
the examiner to provide a medical opinion on whether it is at 
least as likely as not that the Veteran's current 
disabilities are consistent with his military service as 
munition specialist.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment and should obtain those records.  If any 
identified records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.  

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA audiological 
examination, by a different examiner than 
the one who had conducted the May 2007 
examination, to determine the nature and 
etiology of the Veteran's bilateral 
hearing loss and tinnitus.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings from the examination, 
the examiner is asked to provide a 
diagnosis of any hearing loss and/or 
tinnitus shown on evaluation.  

The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any bilateral 
hearing loss and/or tinnitus found on 
examination is/are etiologically related 
to his period of service.  In particular, 
the examiner should discuss whether any 
such diagnosed disorders are consistent 
with the Veteran's military service as a 
munition specialist (a specialty that is 
presumably exposed to extreme noises).  A 
complete rationale should be given for all 
opinions and conclusions expressed.

3.  The RO/AMC should then re-adjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that completion of the actions directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


